DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received August 24, 2022.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


All rejections set forth in the previous action under 35 U.S.C. 102a are withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Denome et al, WO 2018/140472.
Denome et al teach a fibrous structure precisely as claimed (see abstract).  Surfactants (page 41, line 30) and effervescent agents (such as carbonates and citric acid), as well as antimicrobials (page 55, line 5), enymes (page 67, line 5), bleaches (page 56, line 5), and perfumes (page 46, line 15) are suitable additives of the invention, and so it would have been obvious for one of ordinary skill in the art to add common detergent additives to the fibrous structures of the reference and form precisely the invention claimed as all of these components are taught as suitable by the reference.
With respect to claims 15-20, these compositions may be used on toilet bowls and other hard surfaces (page 96, line 25 and page 97, table 10).

Claims 1-8, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desenna et al, US 2002/0132746.
Desenna et al teach an effervescent tablet for use in cleaning toilet bowls (see abstract).  An example of such a composition comprises citric acid (effervescent activator), sodium bicarbonate (effervescent agent), polyethylene glycol (fibrous structure), and alpha olefin sulfonate (foaming surfactant) (¶28, table 1).  With respect to claims 4 and 6-8, these are optional components.  With respect to claims 16-19, these toilet bowl cleaners are designed to be deposited in the bowl, and disintegrate with foaming to clean the bowl.  With respect to the composition having “fibrous elements” as this “fibrous element” may also form a coform structure, i.e. a tablet, and the reference teaches a water soluble polymer for forming this coform structure, the examiner maintains this limitation is satisfied when the reference is given its broadest reasonable interpretation.
Applicants have traversed this rejection on the grounds the reference does not teach a “fibrous element”.  Clearly applicants have a specific view of what this “fibrous element” is, but is in fact a rather broad term, and may encompass coform structures and pouches, and so the examiner maintains the reference reads on this fibrous element as broadly defined.

Claims 1, 3-9, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woolman et al, WO 2008/020246.
Woolman et al teach a unit dose composition for cleaning toilet bowls (see abstract).  An example of such a composition comprises citric acid (effervescent activator), sodium bicarbonate (effervescent agent), perfume, and nonionic surfactant (foaming surfactant), wherein the composition is enclosed in a polyvinyl alcohol pouch (fibrous structure) (page 15, granule composition 1).  With respect to claims 4 and 6-8, these are optional components.  With respect to claims 16-19, these toilet bowl cleaners are designed to be deposited in the bowl, and disintegrate with foaming to clean the bowl.  With respect to the composition having “fibrous elements” as this “fibrous element” is made from polyvinyl alcohol and may be a pouch, precisely as claimed, the examiner maintains this limitation is satisfied when the reference is given its broadest reasonable interpretation.
Applicants have traversed this rejection for the same reasons above and the examiner’s response is the same. 

Claims 1-9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pounds et al, US 7,595,290.
Pounds et al teach a polyvinyl alcohol water-soluble pouch containing a laundry or dishwashing composition (see abstract).  An example of such a composition comprises citric acid (effervescent activator), sodium carbonate (effervescent agent), alkyl benzene sulfonate (foaming surfactant), soil release polymer, perfume, zeolite, sodium percarbonate, and enzyme (col. 14, example 3F).  With respect to claims 4 and 6-8, these are optional components.  
With respect to the composition having “fibrous elements” as this “fibrous element” is made from polyvinyl alcohol and may be a pouch, precisely as claimed, the examiner maintains this limitation is satisfied when the reference is given its broadest reasonable interpretation.
Applicants have traversed this rejection for the same reasons above and the examiner’s response is the same. 

Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quellet et al, US 2005/0250667.
Quellet et al teach an effervescent granular composition comprising citric acid (effervescent activator), sodium bicarbonate (effervescent agent), polyethylene glycol (fibrous structure), and sodium lauryl sulfate (foaming surfactant), wherein these compositions are placed in polyvinyl alcohol pouch (¶43 and 47).  With respect to claims 4 and 6-8, these are optional components.  
With respect to the composition having “fibrous elements” as this “fibrous element” may also form a coform structure, i.e. a tablet, and the reference teaches a water soluble polymer for forming this coform structure, the examiner maintains this limitation is satisfied when the reference is given its broadest reasonable interpretation.
Applicants have traversed this rejection for the same reasons above and the examiner’s response is the same. 

Claims 1, 3-8, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caswell et al, US 2010/0115708.
Caswell et al teach a compacted effervescent article comprising citric acid (effervescent activator), sodium carbonate (effervescent agent), polyethylene glycol (fibrous structure), perfume, zeolite, and nonionic surfactant (foaming surfactant) (¶570, example XIX).  With respect to claims 4 and 6-8, these are optional components.  With respect to claim 19, these compositions are added to a washing machine, allowed to disintegrate, and cleans garments.  
With respect to the composition having “fibrous elements” as this “fibrous element” may also form a coform structure, i.e. a tablet, and the reference teaches a water soluble polymer for forming this coform structure, the examiner maintains this limitation is satisfied when the reference is given its broadest reasonable interpretation.
Applicants have traversed this rejection for the same reasons above and the examiner’s response is the same. 


Claims 1-9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 8,754,022.
Zhang et al teach an effervescent garbage disposal cleaner comprising citric acid (effervescent activator), sodium bicarbonate (effervescent agent), sodium lauryl sulfate (foaming surfactant), and fragrance, wherein these compositions are placed in a polyvinyl alcohol pouch (col. 11, composition A).  With respect to claims 4 and 6-8, these are optional components.  
With respect to the composition having “fibrous elements” as this “fibrous element” is made from polyvinyl alcohol and may be a pouch, precisely as claimed, the examiner maintains this limitation is satisfied when the reference is given its broadest reasonable interpretation.
Applicants have traversed this rejection for the same reasons above and the examiner’s response is the same. 

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al, US 2003/0080150.
Cowan et al teach an effervescent personal care composition comprising citric acid (effervescent activator), sodium bicarbonate (effervescent agent), sodium lauryl sulfate (foaming surfactant), and fragrance, wherein these compositions are placed in a polyvinyl alcohol pouch (¶29, example).  With respect to claims 4 and 6-8, these are optional components.  With respect to the composition having “fibrous elements” as this “fibrous element” is made from polyvinyl alcohol and may be a pouch, precisely as claimed, the examiner maintains this limitation is satisfied when the reference is given its broadest reasonable interpretation.
Applicants have traversed this rejection for the same reasons above and the examiner’s response is the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desenna et al, US 2002/0132746.
Desenna et al are relied upon as set forth above.  The reference does not specify how long the composition should remain in the toilet before flushing.  Persons of skill in the art, and consumers alike, understand that no cleaning composition works instantaneously, and the composition must remain in contact with the target surface for a period of time, particularly in the case of stubborn soils.  Add to that the fact that it takes time for the product to dissolve, and the examiner maintains 30 minutes or longer is an obvious interval of time to wait for a toilet cleaner to be optimally effective.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761